DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 2 objected to because of the following informalities:  the term “and” in line 4 and 7 between “users” and “indicating” is excess and needs to be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Claim 1 is an apparatus claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
January 2019 Guidance
[1] the controller, in a case where a learning between a teacher user who is a user giving teachings and a student user who is a user receiving teachings is performed in a carpool vehicle.
Abstract Idea: learning between a teacher and student in a carpool is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
an additional non-abstract limitation. As claimed the controller is viewed as a generic computer component.
[2] when it is determined, based on information indicating whether a driver of the vehicle is the teacher user or the student user, that the driver is the student user
Abstract Idea: determining the driver could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

[3] providing information related to the determination to multiple users selected as carpool members in the vehicle.
Abstract Idea: providing information, e.g., for display, is insignificant post-solution activity. 



	It is apparent that, other than reciting that the controller, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind. The mere nominal recitation of the controller to implement the claimed steps does not take the claim out of the mental processes groupings and certain methods of organizing human activity. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the controller which is recited at a high level of generality.
 It is apparent that the controller is recited as a generic computer component, performing generic computer functions of determining the driver and providing information. As noted in the table above, providing information is extra or post-solution activity the courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses a controller (processor) to implement the abstract idea on a computer or, alternatively, merely uses a controller as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). Rather, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the claimed apparatus  amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the controller in general terms as a processor (paragraph [0017]), without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
 Claim 6 is a method for determining a driver in a carpool vehicle and providing the information for carpool members. These limitations are abstract ideas that could be performed in the mind, certain methods of organizing human activity, and insignificant extra-solution activity. There is no additional non–abstract limitations recited in the claim. Accordingly, claim 6 is rejected similar to claim 1 under 35 U.S.C § 101.
 Dependent claims 2-5  and 7 include all the limitations of independent claims 1 and 6 respectively, from which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1 and 6.  The additional elements “terminals possessed by users” recited in claim 4 are generic computer components/computing devices (paragraph 0018).
While the dependent claims may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea. Therefore, claims 2-5 and 7 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim 7 is a program for causing the information processing method comparable to claim 1. A program executable by a computer does not fall within at least one of the four statutory patent eligible subject matter. As a result, dependent claim 7 is rejected similarly to claim 1 under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.          Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US patent No. 20190333409 to Simmons et al. (hereinafter “Simmons”).
Concerning claim 1, Simmons discloses An information processing apparatus comprising a controller, the controller, in a case where a learning between a teacher user who is a user giving teachings and a student user who is a user receiving teachings is performed in a carpool vehicle, when it is determined, based on information indicating whether a driver of the vehicle is the teacher user or the student user, that the driver is the student user, providing information related to the determination to multiple users selected as carpool members in the vehicle (paragraph [0031] - when a student chooses a driver role on the student device 112, the device communicates a nearby  instructor device 110  to pair and begin a driving session, the driving session would be connected to the SDMS 100 (the controller), the student device 112 and the instructor device 110 are in pairing proximity (in the vehicle) and are in continues communication throughout the driving session, the student device 112 and the instructor device 110 communicate with vehicle 120, and sends information to the SDMS100).
Concerning claim 2, Simmons discloses wherein the controller determines whether or not the driver is the student user, based on information corresponding to each of the multiple users and indicating whether the user is the vehicle's driver or non-driver and information corresponding to each of the - 58 -multiple users and indicating whether the user is the teacher user or the student user (paragraphs [0011], [0023], FIG. 2 – the SDMS 100 automatically identifies at the beginning of the driving session whether the driver is the student or the instructor using the authentication information provided by the student and the instructor during logging in the SDMS 100 app).  
Concerning claim 3, Simmons discloses wherein the controller selects the members, based on information about learning objectives of carpool demanding users who are users demanding a carpool in the vehicle (paragraph [0023], [140] – the student device 112 confirms proximity of an instructor device 110 and the instructor device needs to find a suitable partner (student) to be connected with the SDMS 100 to begin the driving session). 
Concerning claim 4, Simmons discloses wherein the controller acquires information indicating whether the user is the driver or the non- driver and information indicating whether the user is the teacher user or the student user from a terminal possessed by each of the multiple users (paragraphs [0011], [0023], FIG. 2 – the SMDS 100 (the controller) acquires information about the identity of the driver from the student device 112, instructor device 110, and parent/guardian device 114 when the user login in the SMDS 100 app installed on the user device) .  
Concerning claim 6, Simmons discloses an information processing method comprising the steps of: in a case where a learning between a teacher user who is a user giving teachings and a student user who is a user receiving teachings is performed in a carpool vehicle, determining, based on information indicating whether a driver of the vehicle is the teacher user or the student user, whether or not the driver is the student user (paragraph [0031] - when a student chooses a driver role on the student device 112, the device communicates a nearby  instructor device 110  to pair and begin a driving session, the driving session would be connected to the SDMS 100 (the controller), the student device 112 and the instructor device 110 are in pairing proximity (in the vehicle) and are in continues communication throughout the driving session, the student device 112 and the instructor device 110 communicate with vehicle 120, and sends information to the SDMS100); and 
when it is determined that the driver is the student user, providing information related to the determination to multiple users selected as carpool members in the vehicle (paragraph [0027], [0031]) when the student initiates a driving session wants to pairs with the instructor, the SDMS 100 (controller) informs the instructor device in the form of pairing request).  
Concerning claim 7, Simmons discloses a program for causing the information processing method according to claim 6 to be executed by a computer (paragraph [0023] –participants (students, instructors, guardians) can download the SDMS 100 app on their personal device to use the system).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of US patent No. 10056006  to Hsu-Hoffman et al. (hereinafter “Hoffman”). 
Concerning claim 5, Simmons lacks specifically disclosing wherein the controller generates information indicating whether the user is the teacher user or the - 59 -student user, based on a learning degree of each of the multiple users. Hoffman discloses wherein the controller generates information indicating whether the user is the teacher user or the - 59 -student user, based on a learning degree of each of the multiple users (paragraphs [0009], [0017], [0018], [0031], FIG. 2- the system identifies the student driver, passenger, parents, and driving coaches based on their driving skill, the student driver is the less skilled member in vehicle 207). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffman to identify the more qualified driver.      
 Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.N.A./Examiner, Art Unit 3715  

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715